Citation Nr: 1413362	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-19 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently transferred to the St. Petersburg RO. 

In connection with his appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg RO in January 2012.  A transcript of the hearing is associated with the claims files. 

In an October 2012 decision, the Board awarded a 30 percent rating for the service connected migraine headaches, and denied a rating in excess of 30 percent.  The Veteran appealed the Board's decision as to whether a rating in excess of 30 percent is warranted to the U. S. Court of Appeals for Veterans Claims (Court).  In a May 2013 joint motion, the parties requested that the Court vacate the October 2012 Board decision as to the migraine headache rating and remand the claim for readjudication.  In a June 2013 Order, the Court granted the joint motion.  The issue is now again before the Board for adjudication.

The issue of entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected psychiatric disability was raised by the Veteran in January 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.




REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim for an initial rating in excess of 30 percent for migraine headaches is decided.  

The Veteran was last afforded a VA examination to determine the current degree of severity of his migraine headaches in April 2010, nearly four years ago.  At the January 2012 hearing, the Veteran specifically testified that there has been a worsening of the disability since the April 2010 examination, and that he was nervous and did not report his symptoms accurately to the April 2010 examiner.  As the evidence shows that the Veteran's migraine headaches may be of a greater severity than the April 2010 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.  The examiner should, in addition to examining the Veteran, review the evidence of record, including the clinical records, prior VA examination reports, and the January 2012 hearing transcript, to determine whether very frequent completely prostrating and prolonged attacks of migraine headaches productive of severe economic inadaptability have been present at any time during the period of the Veteran's claim.

Further, the Veteran's treatment records from the West Palm Beach, Florida, VA Medical Center (VAMC) dated from November 2008 through October 2013 are of record within the Veteran's paper and electronic claims files.  On remand, relevant ongoing VA medical records should be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include any pertinent, non-duplicative records from the VAMC in West Palm Beach, Florida, and any other VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected migraine headaches.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  Moreover, the examiner should be asked to reconcile to the extent possible, the symptoms reported at the time of the January 2012 hearing with the remaining clinical records and VA examination reports, in order to determine whether, at any time during the period of the claim, the Veteran's migraine headache disorder was manifested by very frequent, completely prostrating and prolonged attacks of migraine headaches productive of severe economic inadaptability.  The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



